UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 25, 2017 ( May 15 , 201 7 ) Date of Report ( Date of earliest event reported ) MCORPCX, INC . (Exact name of registrant as specified in its charter) California 000-54918 26-0030631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Spear Street, Suite 1100, San Francisco, California (Address of principal executive offices) (Zip Code) 415-526-2655 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ ITEM Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) On May 15, 2017, 2017 Mr. Graham Clark gave notice to the Company that he intended to resign from his position as a member of the board of directors (the “Board”) of McorpCX, Inc. (the “Company”), effective on May 19, 2017. Mr. Clark has served on the Board since January 2017 and served on the Company’s audit committee. Mr. Clark’s decision to resign from the Board was for personal reasons and not related to any disagreement with the Company's management on any matter related to the Company's operations, policies or practices. (d) On May 25, 2017, Mr. Chris Beltgens was appointed to the Board, effective immediately, to serve as a director until the next annual meeting of the Company’s shareholders. Mr. Beltgens is expected to be appointed to the Company’s audit committee. There have been no transactions since the beginning of the Company’s last fiscal year and there are currently no proposed transactions to which the Company is a party, or intended to be a party, in which Mr. Beltgens has, or will have, a material interest subject to disclosure under Item 404(a) of Regulation S-K. As a non-employee member of the Board, Mr. Beltgens will be eligible to receive stock options under the Company’s Amended and Restated Stock Option Plan (which is described in the Company’s Annual Proxy Statement on Schedule 14A filed with the Securities and Exchange Commission on July 12, 2016) as consideration for his service on the Board. Mr. Beltgens was not appointed as a director of the Company pursuant to any arrangement or understanding with any other person. A copy of the Company’s press release announcing the appointment of Mr. Beltgens to the Board and the resignation of Mr. Clark is attached hereto as Exhibit 99.1. ITEM 9.01 Exhibits Press Release dated May 25, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McorpCX , INC. Date: May 25, 2017 By: /s/ Michael Hinshaw Name: Michael Hinshaw Title: President E xhibitIndex Exhibit No. Description Press Release dated May 25, 2017
